376 U.S. 648 (1964)
SUBURBAN TELEPHONE CO.
v.
MOUNTAIN STATES TELEPHONE & TELEGRAPH CO. ET AL.
No. 800.
Supreme Court of United States.
Decided March 30, 1964.
APPEAL FROM THE SUPREME COURT OF NEW MEXICO.
J. Kenneth Baird and Robert A. Sprecher for appellant.
J. H. Shepherd for Mountain States Telephone & Telegraph Co., and Julian S. Ertz for Tadlock et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK took no part in the consideration or decision of this case.